Exhibit 99.1 1700-700 West Pender Street Vancouver, BC V6C 1G8 Canada Tel: (604) 688-9368Fax: (604) 688-9336 www.kobexminerals.com TSX-V:KXM ïNYSE-MKT:KXM NEWS RELEASE Kobex Announces Appointment of New Directors Vancouver, BC – March 14, 2013 – Kobex Minerals Inc. (“Kobex”) (TSX.V:KXM, NYSE MKT:KXM) is pleased to announce the appointments, effectiveimmediately, of independent directors; Peter Bradshaw, Ph.D., and Paul van Eeden, B.Sc to its Board of Directors. Dr. Bradshaw is a Geologist and Professional Engineer with 45 years of international exploration experience in over 30 countries.He was directly involved with discovery, evaluation and/or advancement of a number of properties, including Porgera Gold Mine, Papua New Guinea; Kidston Gold Mine, Australia; Misima Gold Mine, Papua New Guinea; and Omai Gold Mine, Guyana.Dr. Bradshaw is Co-founder and first Chairman of the Mineral Deposit Research Unit at the University of British Columbia as well as an Honorary Professor.He is currently Chairman of the Board of Directors for First Point Minerals Corp. and Aquila Resources. Paul van Eedenis the president of Cranberry Capital Inc., which, through its subsidiaries, invests in mineral exploration and other sectors. He isalso a director of Evrim Resources Corp., Miranda Gold Corp., and Synodon Inc.In addition to Mr. Van Eeden’s appointment to the Board, he has been appointed to the Audit Committee. As part of the appointment, Mr. van Eeden and Dr. Bradshaw will each receive incentive stock options for the purchase of 200,000 common shares for a period of 5 years at a price of $0.55 per share. Roman Shklanka, Chairman, says, “Paul and Peter add considerable strength to the Kobex board and are highly regarded in their respective fields.We welcome both to our board and look forward to benefitting from their perspectives and strategic advice.” For further information contact: Kobex Minerals Inc. Alfred Hills, President Tel: 604-688-9368 / Fax: 604-688-9336 investor@kobexminerals.com On behalf of the Board of Directors KOBEX MINERALS INC. “Alfred Hills” Alfred Hills, President and CEO Neither the TSX Venture Exchange nor its Regulation Services Provider (as that term is defined in the policies of the TSX Venture Exchange) accepts responsibility for the adequacy or accuracy of this release.
